DETAILED ACTION
Introduction
Claims 1, 3, and 5-7 have been examined in this application. Claims 1 and 3 are amended. Claims 5 and 7 are as previously presented. Claim 6 is original. Claims 2 and 4 are cancelled. Claims 8-20 are withdrawn. This is a non-final office action in response to the arguments, amendments, and request for continued examination, filed 5/16/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
Response to Arguments
Applicant’s arguments, filed 5/16/2022, have been fully considered.
Regarding the arguments pertaining to the previously made rejections under 112 (presented on p. 6 under the heading “Claim Rejections Under 35 U.S.C. § 112”), the arguments and amendments are persuasive, and the previously made rejections are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 6-8 under the heading “Claim Rejections Under 35 U.S.C. §§ 102 and 103”), the arguments and amendments are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the additional prior art of US2011/0270522A1 (Fink), as well as the previously relied upon prior art of US2006/0273930A1 (Godden), US2017/0247031A1 (Feit et al.), US2010/0045452A1 (Periwal), and US2014/0115507A1 (Bailey et al.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2006/0273930A1 (Godden) in view of Publication US2011/0270522A1 (Fink), further in view of Publication US2017/0247031A1 (Feit et al.).

Regarding Claim 1, Godden discloses a method (see e.g. Figure 3, Claim 1) comprising:
providing, to a smartphone having a communications apparatus (see [0017] a system for providing notifications, all components on a mobile user device [0030-0031] which may be a cellular telephone running software for the functions, i.e. smartphone), a cautionary driving notification by a first driver (see Figure 3, [0026] step 302 a request for a notification from a user which can contain “voice content 106 in an audio format” provided to the system which [0018] can be a warning [0012] recorded while driving, i.e. a notification indicating caution and associated with driving) at a travel time (see [0012] recorded at some time when driving (traveling));
storing, in the communications apparatus, the cautionary driving notification (see [0026] step 306 storing the notification in a database of the system) to indicate at least one of a driving hazard (see [0018] the notification can be a warning) or a driving limitation (see [0012, 0013] a notification can be a reminder to stop at a pharmacy, i.e. a limitation regarding a stop during a driving session.) encountered by the first driver when driving along a first travel route in a vehicle (see [0012] recording notifications performed when driving a vehicle, i.e. encountered on a road/route), wherein the first driver speaks the cautionary driving notification to the smartphone (see [0018-0019] free form input of voice content as the notification); and
Examiner's note: since the limitation uses the phrase "at least one," only one of the recited alternatives is necessary in the prior art to read on this claim.
communicating, by the communications apparatus, the cautionary driving notification (see [0023, 0029] step 312 outputting the voice content on speakers of the system) to a second driver (see [0021] two or more different users can use the system, and all notifications can be shared between the users) when the second driver drives along the first travel route (see [0027] step 310 the output being based on vehicle current location being within a threshold of the notification location in the database. I.e., when the second driver drives the same first travel route, the output of the notification will be triggered because driving the same route will cause the vehicle to be in the same locations), wherein the cautionary driving notification is output from the communications apparatus in a voice recording of the first driver (see [0023, 0029] playback of the voice content as part of the output).
 

Godden further discloses the cautionary driving notification being recorded and communicated in relation to position (see [0019] using GPS position).

Godden does not explicitly recite the method comprising:
determining, via a timer, a time period between a first start time of the vehicle and the travel time; and
wherein the cautionary driving notification is communicated to the second driver when the time period has elapsed since a second start time of the vehicle.

However, Fink teaches a method for providing a driver with notification data (see [0027] providing a user with visual aids, e.g. during racecar or motorcycle driving), including a technique to determine a position for outputting data by:
determining, via a timer, a time period between a first start time of the vehicle and the travel time (see [0062, 0063] a past time interval after a start time has been recorded/determined); and
wherein the notification is communicated to the user when the time period has elapsed since a second start time of the vehicle (see [0062, 0063] the current time interval is determined using time elapsed from the current course start time (second start time, which [0027] can be in a vehicle), and the current time interval is used to select past data for display, at an equal time interval).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Godden including the providing of the notification to the second driver, to use a technique of recalling and presenting data using elapsed times, as taught by Fink, with the motivation of enhancing the flexibility and robustness of the system to record and provide notification data using a clock without relying on position-determination devices, and improving driver awareness by providing additional information such as past driving position (see Fink [0027]).


As above, Godden discloses the second driver (see [0021] two or more different users).

Godden does not explicitly recite the communicating occurring:
when the second driver drives along the first travel route in the vehicle.
In other words, Godden does not explicitly recite that the second driver drives the same vehicle as the first driver.

However, Feit et al. teaches a method for providing cautionary driving notifications (see e.g. Claim 1 providing an alert in a vehicle),
wherein a first and second driver may use the same vehicle (see [0074], Figure 23, a driver of a vehicle can be a known driver or a new unknown driver, i.e. a first and second driver for the same vehicle, which [0071] affects notifications being output).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Godden (including the use by a second driver) to be applied with the second driver in the same vehicle, as is taught by Feit et al., with the motivation of improving driver satisfaction and safety by allowing for customized notifications for different drivers, in order to balance requirements for alerts and removing distractions (see Feit et al. [0071]).

Regarding Claim 3, Godden discloses wherein the cautionary driving notification is communicated (see [0023, 0029] step 312 outputting the voice content) to the second driver (see [0021] two or more different users can use the system and all notifications can be shared between the users) when the second driver drives along the first travel route (see [0027] step 310 the output being based on the vehicle current location being within a threshold of the notification location in the database. I.e., when the second driver drives the same first travel route, the output of the notification will be triggered because driving the same route will cause the vehicle to be in the same locations).

Godden further discloses wherein the cautionary driving notification is provided by the first driver after the first driver has encountered the at least one of the driving hazard or the driving limitation when driving along the first travel route (see mapping above and [0012] the driver attaching a notification to a location while driving past the location (an encounter on a road/route) which can be [0018] a warning or [0013] limitation).

Godden does not explicitly recite: the method of claim 1, wherein the cautionary driving notification is provided by the first driver after the first driver has encountered the at least one of the driving hazard or the driving limitation two or more times when driving along the first travel route.

In other words, Godden discloses that the notification system is configured to allow driver input of notifications at any time, and discloses the claimed method except for the notification being explicitly provided after the first driver has had the encounter two or more times.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date that the method could be performed in such a way that the notification is provided after a second encounter  (i.e. for the driver to decide to create the notification then), since applicant has not disclosed that this solves any stated problem or is for any particular purpose, and it appears that the invention would perform equally well with the driver choosing to providing the notification at any time, whether this is after the first encounter, second encounter, or a subsequent encounter, with the motivation of enhancing the flexibility and user satisfaction of the system to handle requests for notifications suiting the needs of the particular driver (see also supporting reference U.S. 9,934,627 B1 to Brinkmann et al., 6:35-40, a trip type can include a commute (a repeated driving of the same route) and 8:50-62 a posted traffic sign for speed (driving limitation) can be obscured during a drive. The motivation therefore existing for a driver to make a notification after a second encounter, because a driving limitation might not be seen during a first encounter.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2006/0273930A1 (Godden) in view of Publication US2011/0270522A1 (Fink), further in view of Publication US2017/0247031A1 (Feit et al.), further in view of Publication US2010/0045452A1 (Periwal).

Regarding Claim 5, Godden discloses wherein the cautionary driving notification is provided by the first driver after the first driver has encountered the at least one of the driving hazard or the driving limitation when driving along the first travel route (see [0012] the driver attaching a notification to a location while driving past the location (an encounter on a specific road portion/route) which can be [0018] a warning or [0013] limitation).

Godden does not explicitly recite the method of claim 1, wherein the cautionary driving notification is provided by the first driver after the first driver has encountered the at least one of the driving hazard or the driving limitation two or more times when driving along the first travel route 

However, it would have been obvious to one of ordinary skill in the art before the effective filing date that the method could be performed in such a way that the notification is provided after a second encounter, with the same rationale and motivation provided in the rejection of Claim 3, above.

Additionally, Godden does not explicitly recite the method of claim 1, wherein the encounter occurs during at least a first time-segment of the day.

However, Periwal teaches a need for vehicle notifications for a driving limitation (see [0081] drivers being alerted of speed limits), wherein a need for notification occurs:
during at least a first time-segment of the day (see [0079], a particular driving speed limitation may occur only from 7am to 3pm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Godden to handle notifications for limitations that occur during at least a first time-segment of the day, as is taught by Periwal, with the motivation of enhancing the robustness of the system and enhancing safety and driver convenience for dangerous locations of school zones (see Periwal [0079, 0086]).

Regarding Claim 6, Godden does not explicitly recite the method of claim 5, wherein the first time-segment of the day is associated with a speed limit imposed on a road during school hours.

However, Periwal teaches the need as above,
wherein the first time-segment of the day is associated with a speed limit imposed on a road during school hours (see [0079], the 7am-3pm time segment is associated with a lower speed limit due to school hours).
The motivation to combine Godden and Periwal was provided above in the rejection of Claim 5.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Publication US2006/0273930A1 (Godden) in view of Publication US2011/0270522A1 (Fink), further in view of Publication US2017/0247031A1 (Feit et al.), further in view of Publication US2014/0115507A1 (Bailey et al.).
Regarding Claim 7, Godden does not explicitly recite the method of claim 1, wherein the at least one of the driving hazard or the driving limitation is due to at least one of a construction project, a malfunctioning traffic light, or a traffic accident.

However, Bailey et al. teaches a method for providing indications in vehicle navigation (see e.g. Claim 6),
wherein the at least one of the driving hazard or the driving limitation is due to at least one of a construction project, a malfunctioning traffic light, or a traffic accident (see [0047] a hazardous driving situation may be a construction zone with pot holes on the road).
Examiner's note: since the claim uses the phrase "at least one," only one of the recited alternatives is necessary in the prior art to read on this claim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Godden to further handle messages related to construction zones, as is taught by Bailey et al., with the motivation of further increasing safety by promoting additional driver attention in construction zones (see Bailey et al. [0047]).
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20100268450-A1 teaches a technique to determine current position by comparing elapsed time with a historical time (see e.g. [0028]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669

/RAMI KHATIB/               Primary Examiner, Art Unit 3669